Case 2:21-cv-01109-AB-JEM Document 1 Filed 02/08/21 Page 1 of 6 Page ID #:1




1    STROOCK & STROOCK & LAVAN LLP
     ARJUN P. RAO (State Bar No. 265347)
2    DUSTIN A. LINDEN (State Bar No. 280524)
3    2029 Century Park East, 18th Floor
     Los Angeles, CA 90067-3086
4    Telephone: 310.556.5800
     Facsimile: 310.556.5959
5    Email:       lacalendar@stroock.com
6
     Attorneys for Defendant
7     JPMORGAN CHASE BANK, N.A.,
      erroneously sued as “JPMORGAN CHASE BANK, a
8     United States corporation”
9
10
                       UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   NATIONAL TITLE INSURANCE OF       )    Case No. 21-cv-1109
     NEW YORK, INC., a New York        )
14   corporation,                      )    NOTICE OF REMOVAL OF
                                       )    DEFENDANT JPMORGAN CHASE
15                Plaintiffs,          )    BANK, N.A.
16                                     )
            v.                         )
17
     JPMORGAN CHASE BANK, a United )
18   States corporation; and DOES 1-50 )
     inclusive,                        )
19                                     )
                  Defendants.          )
20                                     )
21
22
23
24
25
26
27
28
                                                                  NOTICE OF REMOVAL
                                                                     Case No. 21-cv-1109
     LA 52531937
                                                                     Case 2:21-cv-01109-AB-JEM Document 1 Filed 02/08/21 Page 2 of 6 Page ID #:2




                                                                     1            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                                                     2    RECORD:
                                                                     3            PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332(a), 1441
                                                                     4    and 1446, defendant JPMorgan Chase Bank, N.A. (“Chase”), erroneously sued as
                                                                     5    “JPMorgan Chase Bank, a United States corporation,” hereby removes the action
                                                                     6    entitled National Title Insurance of New York, Inc. v. JPMorgan Chase Bank, et al.,
                                                                     7    Case No. 21STCV02836, in the Superior Court of the State of California, County of
                                                                     8    Los Angeles (the “Action”), to the United States District Court for the Central
                                                                     9    District of California.
                                                                                  1.    Removal Is Timely. Pursuant to California Code of Civil Procedure
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   § 415.30(c), the Complaint in the Action was filed on January 25, 2021 and served
                                Los Angeles, California 90067-3086




                                                                     12   on Chase on January 26, 2021. See Lee v. City of Beaumont, 12 F.3d 933, 936-37
                                     2029 Century Park East




                                                                     13   (9th Cir. 1993) (“The issue of sufficiency of service of process prior to removal is
                                                                     14   strictly a state law issue[.]”) (citing Anderson v. Allstate Ins. Co., 630 F.2d 677, 682
                                                                     15   (9th Cir. 1980)) (overruled on other grounds); see also Student A. By and Through
                                                                     16   Mother of Student A. v. Metcho, 710 F. Supp. 267, 268 (N.D. Cal. 1989) (state law
                                                                     17   determines when service is made for purposes of removal). Pursuant to 28 U.S.C. §
                                                                     18   1446(b), Chase has timely filed this Notice of Removal within thirty days of service
                                                                     19   of the Complaint and it is not more than one year from the initial filing of the Action.
                                                                     20   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,
                                                                     21   and orders served upon Chase in the Action are attached hereto as Exhibits A–C.1
                                                                     22           2.    This Court Has Removal Jurisdiction Over The Action.
                                                                     23                 a.    Diversity Jurisdiction. This Court has original jurisdiction over
                                                                     24   the Action pursuant to 28 U.S.C. § 1332(a) and the Action is removable to this Court
                                                                     25   by Chase pursuant to 28 U.S.C. § 1441(b). The Action is a civil action between
                                                                     26   1
                                                                            Exhibit A contains the summons, Complaint, and related documents in the Action.
                                                                          Exhibit B contains plaintiff National Title Insurance of New York, Inc.’s
                                                                     27   (“Plaintiff”) ex parte application for a temporary restraining order and order to show
                                                                          cause regarding preliminary injunction, and related filings and orders, filed in the
                                                                     28   Action. Exhibit C contains various proofs of service filed by Plaintiff in the Action.
                                                                                                                      1
                                                                                                                                               NOTICE OF REMOVAL
                                                                                                                                                  Case No. 21-cv-1109
                                                                          LA 52531937
                                                                     Case 2:21-cv-01109-AB-JEM Document 1 Filed 02/08/21 Page 3 of 6 Page ID #:3




                                                                     1    citizens of this State and a citizen of a foreign State, and the amount in controversy
                                                                     2    exceeds $75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a)(2)
                                                                     3    (“[D]istrict courts shall have original jurisdiction of all civil actions where the
                                                                     4    amount in controversy exceeds the sum or value of $75,000 . . . and is between []
                                                                     5    citizens of a State and citizens or subjects of a foreign state.”).
                                                                     6                       i.      Complete Diversity of Citizenship Exists.
                                                                     7                               1.     In the Complaint, plaintiff National Title Insurance
                                                                     8    of New York, Inc. (“Plaintiff”) alleges that, at all times mentioned therein, it was a
                                                                     9    citizen of New York, California, or both. For example, Plaintiff alleges that it “is a
                                                                          New York Corporation, authorized to conduct business in the State of California.”
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   (Compl. ¶ 1.)
                                Los Angeles, California 90067-3086




                                                                     12                              2.     For purposes of analyzing diversity jurisdiction, a
                                     2029 Century Park East




                                                                     13   corporation is deemed to be a citizen of the State where it is incorporated and where
                                                                     14   it has its “principal place of business.” 28 U.S.C. § 1332(c)(1); see Yancoskie v.
                                                                     15   Del. River Port Auth., 528 F.2d 722, 727 n.17 (3d Cir. 1975) (“[A] multi-state
                                                                     16   corporation is deemed a citizen of every state in which it has been incorporated.”).
                                                                     17   However, a national banking association, like Chase, “is a citizen of the State in
                                                                     18   which its main office, as set forth in its articles of association, is located.” Wachovia
                                                                     19   Bank v. Schmidt, 546 U.S. 303, 307 (2006); see also Rouse v. Wachovia Mortg.,
                                                                     20   FSB, 747 F.3d 707, 708 (9th Cir. 2014) (holding that a national bank is a citizen only
                                                                     21   of the state in which its main office is located as designated in the bank’s articles of
                                                                     22   association); 28 U.S.C. § 1348 (stating that a national bank is a citizen of the state in
                                                                     23   which it is “located”). Here, Chase is a national banking association with its main
                                                                     24   office, as set forth in its articles of association, in Columbus, Ohio. See JPMorgan
                                                                     25   Chase Bank, National Association, Articles of Association, EDGAR ONLINE, at
                                                                     26   http://www.secinfo.com/d14D5a.vQcp.d.htm#1stPage (“The main office of the
                                                                     27   Association shall be in the City of Columbus, County of Delaware, State of Ohio.”);
                                                                     28   Hope v. U.S. Bank NA, No. 12-CV-00297-PHX-FJM, 2012 WL 1292464, at *1 (D.
                                                                                                                       2
                                                                                                                                                 NOTICE OF REMOVAL
                                                                                                                                                    Case No. 21-cv-1109
                                                                          LA 52531937
                                                                     Case 2:21-cv-01109-AB-JEM Document 1 Filed 02/08/21 Page 4 of 6 Page ID #:4




                                                                     1    Ariz. Apr. 16, 2012) (Chase’s main office is located in the State of Ohio). As such,
                                                                     2    Chase is a citizen of Ohio.
                                                                     3                               3.    Accordingly, complete diversity of citizenship exists
                                                                     4    between Plaintiff – a citizen of New York, California, or both – and Chase – a citizen
                                                                     5    of Ohio.
                                                                     6                      ii.      The Amount In Controversy Is Satisfied. Chase denies any
                                                                     7    liability whatsoever. However, by the allegations of the Complaint, the matter in
                                                                     8    controversy exceeds the $75,000 threshold. See 28 U.S.C. § 1446(c)(2) (“[T]he sum
                                                                     9    demanded in good faith in the initial pleading shall be deemed to be the amount in
                                                                          controversy”); Crum v. Circus Enterprises, 231 F.3d 1129, 1131 (9th Cir. 2000)
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   (“Generally, the amount in controversy is determined from the face of the
                                Los Angeles, California 90067-3086




                                                                     12   pleadings.”). Here, in the Complaint, Plaintiffs alleges that it “processed a wire
                                     2029 Century Park East




                                                                     13   transfer of $700,313.06 from its account to [a] fraudulent Chase account,” that
                                                                     14   “Chase received the funds from Plaintiff due to a fraud perpetrated by the
                                                                     15   Fraudsters,” and that the “funds sent to Chase . . . should be returned” to Plaintiff.
                                                                     16   (Compl. ¶ 13.) Plaintiff thus prays for a “judicial determination . . . that Chase is
                                                                     17   wrongfully and without authorization holding money that belongs to Plaintiff and
                                                                     18   that has been taken from Plaintiff through fraud” and “Plaintiff desires a judicial
                                                                     19   determination that Chase is obligated to return the money to Plaintiff.” (Id. ¶ 17.)
                                                                     20   Accordingly, the amount in controversy satisfies the $75,000 threshold.
                                                                     21                    iii.      No “Local” Defendant Has Been Served. Pursuant to 28
                                                                     22   U.S.C. § 1441(b)(2), an action “may not be removed if any of the parties in interest
                                                                     23   properly joined and served as defendants is a citizen of the State in which such action
                                                                     24   is brought.” Here, Chase is the sole defendant and therefore no “local” defendant has
                                                                     25   been served in the Action. Accordingly, removal is appropriate.
                                                                     26           3.    Consent Is Not Necessary Because No Other Defendants Are Named.
                                                                     27   Chase is the only named defendant in the Action, and is not aware of any other
                                                                     28   defendants that have been named in, or served with, the Complaint. Accordingly,
                                                                                                                      3
                                                                                                                                                NOTICE OF REMOVAL
                                                                                                                                                   Case No. 21-cv-1109
                                                                          LA 52531937
                                                                     Case 2:21-cv-01109-AB-JEM Document 1 Filed 02/08/21 Page 5 of 6 Page ID #:5




                                                                     1    consent of removal is not necessary and removal is proper pursuant to 28 U.S.C. §
                                                                     2    1446(b).
                                                                     3            4.    Venue Is Proper In This Court. This Court is the proper district court
                                                                     4    for removal because the Superior Court of the State of California for the County of
                                                                     5    Los Angeles is located within the United States District Court for the Central District
                                                                     6    of California. See 28 U.S.C. § 1441(a).
                                                                     7            5.    Notice Will Be Effected. Pursuant to 28 U.S.C. § 1446(d), this Notice
                                                                     8    of Removal shall be given to adverse parties and a duplicate copy of this Notice of
                                                                     9    Removal, without exhibits, shall be filed in the Action.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   Dated: February 8, 2021                 Respectfully submitted,
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                                                                  STROOCK & STROOCK & LAVAN LLP
                                                                     13                                           ARJUN P. RAO
                                                                                                                  DUSTIN A. LINDEN
                                                                     14
                                                                                                                  By:          /s/ Arjun P. Rao
                                                                     15                                                           Arjun P. Rao
                                                                     16
                                                                                                                  Attorneys for Defendant
                                                                     17                                                JPMORGAN CHASE BANK, N.A.,
                                                                                                                       erroneously sued as “JPMORGAN
                                                                     18                                                CHASE BANK, a United States
                                                                     19                                                corporation”

                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                     4
                                                                                                                                              NOTICE OF REMOVAL
                                                                                                                                                 Case No. 21-cv-1109
                                                                          LA 52531937
                                                                     Case 2:21-cv-01109-AB-JEM Document 1 Filed 02/08/21 Page 6 of 6 Page ID #:6




                                                                     1                               CERTIFICATE OF SERVICE
                                                                     2            I hereby certify that on February 8, 2021 a copy of the foregoing NOTICE
                                                                     3    OF REMOVAL OF DEFENDANT JPMORGAN CHASE BANK, N.A. was filed
                                                                     4    electronically and served by mail on anyone unable to accept electronic filing.
                                                                     5    Notice of this filing will be sent by e-mail to all parties by operation of the court’s
                                                                     6    electronic filing system or by mail to anyone unable to accept electronic filing as
                                                                     7    indicated on the Notice of Electronic Filing. Parties may access this filing through
                                                                     8    the court’s EM/ECF System.
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10                                                          /s/ Arjun P. Rao
                                                                                                                                   Arjun P. Rao
                                                                     11
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                     13   VIA U.S. MAIL:
                                                                     14   Eric P. Early, Esq.
                                                                          Christopher Ritter, Esq.
                                                                     15   Saam Takaloo, Esq.
                                                                     16   EARLY SULLIVAN WRITE GIZER & McRAE LLP
                                                                          6420 Wilshire Boulevard, 17th Floor
                                                                     17   Los Angeles, California 90048
                                                                     18
                                                                          Attorneys for Plaintiff National
                                                                     19
                                                                          Title Insurance of New York, Inc.
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                      5
                                                                                                                                             CERTIFICATE OF SERVICE
                                                                                                                                                    Case No. 21-cv-1109
                                                                          LA 52531937
